Title: From George Washington to Henry Harrison, 23 April 1756
From: Washington, George
To: Harrison, Henry

 

[Winchester, 23 April 1756]
To Captain Henry Harrison. commanding at Edwards’s Fort.Sir,

It has been determined here in a Council of War, that it would be most advisable for you to repair to this place; as a small party would defend Edwards’s Fort.
In consequence of which you are hereby ordered to proceed (as soon as you are joined by Ensign Hubbards party) to this place: and escort such of the inhabitants as are willing to come to this place. You must acquaint the people at Homers’-Fort, that you are coming down with a party; and that if they choose to come with you, you will escort them here, or to Edwards’s—If they agree to this, you must detach a party to escort them to Edwards’s. You are to have a Subaltern, two Sergeants, and twenty-five rank and file, at Edwards’s Fort; unless the inhabitants desire to come down here—If so, you are to take them under escort: and must take care, if they insist upon leaving the Fort, to destroy it; as you must that at Homers, if the inhabitants come off. With the rest you are to proceed here, after complying with your other Orders. You must bring down the Waggons and Horses that are there; and must call at Captain Smiths, and bring down what Stores belonging to the Country, are at that place.
I would recommend it to the inhabitants if they come off, to bring their Cattle, &c. with them.

G:W.
April 23, 1756.    

